Baldwin, J.,
delivered the opinion of the Court—Tebry, C. J., and Field, J., concurring.
The principles of this case have already been settled in the case of The People v. Bond, Assessor. This is a mandamus to compel the *301defendants to allow the Auditor to audit, and the Treasurer to pay, the sum of $197,000, the interest and Sinking Fund for the years 1857 and 1858, under the Act of May 1, 1851, entitled, “An Act to authorize the Funding of the Floating Debt of the City of San Francisco, and to provide for the payment of the same.”
The proceeding was discontinued on the hearing, as against the Auditor and Treasurer, and judgment for peremptory mandamus rendered against the defendants.
We have already held that the Board of Supervisors had no control over the Treasurer in respect to this matter. Their allowance or dis-allowance, auditing or refusing to audit, are alike immaterial: therefore, this proceeding against the defendants is improper. For this reason the judgment is reversed and the case dismissed.